             Case 1:20-cr-00330-RM Document 60 Filed 02/23/21 USDC Colorado Page 1 of 3
AO 245B (CO Rev. 11/20)     Judgment in a Criminal Case




                                       UNITED STATES DISTRICT COURT
                                                                 District of Colorado
              UNITED STATES OF AMERICA                                        )        JUDGMENT IN A CRIMINAL CASE
                                 v.                                           )
                                                                              )
            PILGRIMS PRIDE CORPORATION                                        )        Case Number:             1:20-cr-00330-RM-1
                                                                              )
                                                                              )        USM Number: N/A
                                                                              )        Daniel J. Fetterman, Kevin James Arquit, Kenneth R.
                                                                              )        David and Marc E. Kasowitz
                                                                              )
                                                                                       Defendant’s Attorney
THE DEFENDANT:
‫ ܈‬pleaded guilty to count(s)      1 of Information
‫ ܆‬pleaded nolo contendere to count(s)
  which was accepted by the court.
‫ ܆‬was found guilty on count(s)
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section              Nature of Offense                                                                         Offense Ended        Count
15 U.S.C. § 1                Price Fixing and Bid Rigging                                                                  1/2019             1



       The defendant is sentenced as provided in pages 2 through                   3           of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
‫ ܆‬The defendant has been found not guilty on count(s)
‫ ܆‬Count(s)                                                ‫ ܆‬is     ‫܆‬    are dismissed on the motion of the United States.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                       February 23, 2021
                                                                       Date
                                                                       Da
                                                                        ate
                                                                          t ooff IImposition
                                                                                   mpo
                                                                                    po
                                                                                     osi
                                                                                       s tion ooff Ju
                                                                                                   JJudgment
                                                                                                     udgmeent
                                                                                                           n




                                                                       Signature
                                                                       Sign
                                                                          natur
                                                                             urre of Judge




                                                                       Raymond P. Moore, United States District Judge
                                                                       Name and Title of Judge


                                                                              February 23, 2021
                                                                       Date
             Case 1:20-cr-00330-RM Document 60 Filed 02/23/21 USDC Colorado Page 2 of 3
AO 245B (CO Rev. 11/20) Judgment in Criminal Case

                                                                                                       Judgment — Page   2       of        3
 DEFENDANT:                   PILGRIMS PRIDE CORPORATION
 CASE NUMBER:                 1:20-cr-00330-RM-1

                                              CRIMINAL MONETARY PENALTIES
     The defendant must pay the total criminal monetary penalties under the schedule of payments on the following page.

                       Assessment                   Restitution                Fine                AVAA Assessment*           JVTA Assessment**
TOTALS             $ 400.00                    $ 0.00                        $ 107,923,572.00 $ 0.00                     $ 0.00


‫ ܆‬The determination of restitution is deferred until                         . An Amended Judgment in a Criminal Case (AO 245C) will be entered
  after such determination.

‫ ܆‬The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

    If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
    the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
    before the United States is paid.

 Name of Payee                                                     Total Loss***               Restitution Ordered           Priority or Percentage




 TOTALS                                                        $                                  $
‫ ܆‬Restitution amount ordered pursuant to plea agreement                  $

‫ ܆‬The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
  fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on the following page may be
  subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

‫ ܆‬The court determined that the defendant does not have the ability to pay interest and it is ordered that:

    ‫ ܆‬the interest requirement is waived for the               ‫ ܆‬fine        ‫ ܆‬restitution.

    ‫ ܆‬the interest requirement for the              ‫܆‬   fine       ‫ ܆‬restitution is modified as follows:
* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Publ. L. No. 115-299.
** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
*** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
             Case 1:20-cr-00330-RM Document 60 Filed 02/23/21 USDC Colorado Page 3 of 3
AO 245B (CO Rev. 11/20) Judgment in Criminal Case

                                                                                                           Judgment — Page      3      of           3
 DEFENDANT:                   PILGRIMS PRIDE CORPORATION
 CASE NUMBER:                 1:20-cr-00330-RM-1

                                                      SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A     ‫ ܆‬Lump sum payment of $                                   due immediately, balance due

            ‫܆‬     not later than                                     , or
            ‫܆‬     in accordance with ‫ ܆‬C,                  ‫ ܆‬D,      ‫܆‬      E, or ‫ ܆‬F below; or

B     ‫ ܈‬Payment to begin immediately (may be combined with ‫܆‬                      C,     ‫ ܆‬D, or       ‫ ܆‬F below); or

C     ‫ ܆‬Payment in equal                             (e.g., weekly, monthly, quarterly) installments of $                             over a period of
                           (e.g., months or years), to commence                         (e.g., 30 or 60 days) after the date of this judgment; or

D     ‫ ܆‬Payment in equal                             (e.g., weekly, monthly, quarterly) installments of $                           over a period of
                           (e.g., months or years), to commence                         (e.g., 30 or 60 days) after release from imprisonment to a
            term of supervision; or

E     ‫ ܆‬Payment during the term of supervised release will commence within                 (e.g., 30 or 60 days) after release from
        imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F     ‫ ܈‬Special instructions regarding the payment of criminal monetary penalties:
            The special assessment fee is due and payable immediately. The fine is due and payable in full within 15 dates of entry of the
            judgment.



Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.


‫܆‬     Joint and Several
      Case Number
      Defendant and Co-Defendant Names                                                 Joint and Several
      (including defendant number)                            Total Amount                  Amount                Corresponding Payee, if appropriate




‫܆‬     The defendant shall pay the cost of prosecution.

‫܆‬     The defendant shall pay the following court cost(s):

‫܆‬     The defendant shall forfeit the defendant’s interest in the following property to the United States:




Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment,
(5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of
prosecution and court costs.
